USCA11 Case: 20-12576     Date Filed: 06/15/2021    Page: 1 of 20



                                                                     [PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12576
                      ________________________

                  D.C. Docket No. 1:19-cv-04214-LMM



NOEL N. CHUA, M.D.,

                                                          Plaintiff-Appellant,

                                   versus

ANDREW J. EKONOMOU,
MICHAEL G. LAMBROS,
LAMBROS ATKINSON & EKONOMOU, P.C.,
THE LAMBROS FIRM, LLC,
STEVE BERRY,

                                                          Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                      _______________________

                               (June 15, 2021)
           USCA11 Case: 20-12576         Date Filed: 06/15/2021      Page: 2 of 20



Before WILLIAM PRYOR, Chief Judge, LUCK, Circuit Judge, and MARKS,*
District Judge.

WILLIAM PRYOR, Chief Judge:

       This appeal involves an alleged conspiracy by several state officials to

violate a former physician’s civil rights by pinning the blame for his patient’s death

on him. Noel Chua sued several of the alleged conspirators, including the court-

appointed receiver in a civil-forfeiture action filed against him. The district court

dismissed the claims involving actions taken within the scope of the receivership

for lack of subject-matter jurisdiction because Chua did not obtain permission to

sue from the state court that appointed the receiver. And it dismissed the remaining

claims for failure to state a claim upon which relief could be granted. We conclude

that the district court had jurisdiction to review the claims against the receiver for

his acts taken within the scope of the receivership but that these claims fail because

the receiver is entitled to judicial immunity. And we agree with the district court

that the remaining claims fail as well. So we vacate in part and affirm in part.

                                   I. BACKGROUND

       We accept as true, as we must at this stage, the following facts alleged in

Noel Chua’s complaint. See Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). In

September 2005, a pre-med student at a local college began working in Chua’s



       *
          Honorable Emily Coody Marks, Chief United States District Judge for the Middle
District of Alabama, sitting by designation.

                                              2
         USCA11 Case: 20-12576        Date Filed: 06/15/2021    Page: 3 of 20



solo medical practice in St. Marys, Georgia. The student later moved into Chua’s

home. Chua started prescribing the student hydrocodone and increasingly stronger

medications for headaches and abdominal pains. On December 15, he returned

home to find the student lying on his bathroom floor, dead from an apparent drug

overdose.

      Chua alleges that a conspiracy was formed to pin the blame for the student’s

death on him. He calls it the “Making a Murderer Enterprise,” and he alleges that

its members included the district attorney and assistant district attorney for the

Brunswick Judicial Circuit. The district attorney obtained an indictment against

Chua for felony murder and violations of the Georgia Controlled Substances Act.

He also initiated a civil-forfeiture action, allegedly to deprive Chua of the

resources needed to mount a defense in the criminal trial.

      According to Chua, the judge who presided over both his criminal and civil

proceedings was also a member of the conspiracy. She issued a temporary

restraining order freezing Chua’s assets and appointed another member of the

conspiracy, Michael Lambros, to serve as receiver in the forfeiture action. Andrew

Ekonomou, who was a partner at Lambros’s law firm, served as counsel to the

receiver and also allegedly participated in the conspiracy. Between the beginning

of the forfeiture action in 2006 and the termination of the receivership in 2015,




                                           3
          USCA11 Case: 20-12576      Date Filed: 06/15/2021    Page: 4 of 20



Lambros and Ekonomou depleted almost all of Chua’s assets, worth about

$2 million.

      Chua alleges that, in the leadup to his criminal trial, the members of the

conspiracy were worried about his friendship with Camden County Sheriff Bill

Smith; they feared that Smith would “fix the jury” on Chua’s behalf. Steve Berry, a

private attorney and county commissioner, joined the conspiracy against Chua

because he allegedly hated Smith. He wrote a memo to the district attorney’s office

cautioning that Smith had strong support in the local black community, which

might pose a problem for jury selection: “Personally, I would avoid blacks on this

jury. I understand you have some constitutional concerns that have to be kept in

mind, but try and avoid them. [Sheriff] Bill [Smith] has lots of ties there and they

would be the easiest for him to get to.” During jury selection, the prosecutor

allegedly followed this advice and struck five of the seven potential black jurors.

Chua objected, but the judge accepted the prosecutor’s proffered race-neutral

reasons for the strikes.

      At the conclusion of the criminal trial—which Chua alleges was marred by

numerous irregularities—the jury found Chua guilty of felony murder and several

counts of violating the Georgia Controlled Substances Act. The judge sentenced

him to concurrent terms of life imprisonment for felony murder and five years for

the controlled-substance convictions. She later denied Chua’s motion for a new


                                          4
          USCA11 Case: 20-12576       Date Filed: 06/15/2021    Page: 5 of 20



trial. Chua appealed his convictions to the Georgia Supreme Court, which affirmed

the felony-murder conviction and all but one of the controlled-substance

convictions. See Chua v. State, 710 S.E.2d 540, 547, 549 (Ga. 2011).

      In 2012, Chua petitioned a state court for a writ of habeas corpus based on

alleged constitutional infirmities in his criminal trial. And in 2013, he allegedly

discovered evidence of the memo about avoiding black jurors. The memo was

undated and unsigned, but it provided a phone number matching Berry’s office

number.

      Chua sued the district attorney under the Georgia Open Records Act to

obtain formal disclosure of the memo. By that time, Ekonomou had joined the

district attorney’s office. In that role, he opposed the disclosure. He accused

Chua’s lawyer of planting the memo in the district attorney’s files and argued that,

regardless of its authenticity, the memo was exempt from disclosure as attorney

work product. The judge agreed that the memo was exempt, but the Georgia Court

of Appeals reversed and remanded for an evidentiary hearing.

      At this point, Chua alleges, the conspiracy was on the brink of being

exposed, so Ekonomou offered to settle the Open Records Act suit and all other

pending litigation. Lambros, who by this time had been discharged as receiver in

the forfeiture action, acted as a “go-between” for Chua and the district attorney’s

office. Under the proposed plea agreement, Chua’s convictions would be vacated,


                                           5
         USCA11 Case: 20-12576       Date Filed: 06/15/2021    Page: 6 of 20



and he would plead guilty to involuntary manslaughter and one controlled-

substance count and accept a sentence of time served. He would also dismiss his

habeas petition with prejudice; never again practice medicine in Georgia; never

“enter, reside[,] or be physically present” in any county in the Brunswick and

Waycross judicial circuits; and have no contact with the victim’s family or any

witness from his criminal trial. Under a separate consent agreement, Chua would

forfeit his claims to the assets seized by the State, except for about $14,000. Chua

agreed to these terms and received his new convictions and sentence in September

2017, after which he was released from prison.

      Two years after his release, Chua filed this action against Ekonomou;

Lambros; The Lambros Firm, LLC; and Berry. He also listed “Lambros Atkinson

& Ekonomou, P.C.,” as a defendant, although he acknowledged in his complaint

that this entity no longer exists. Chua alleged that the defendants conspired to

deprive him of his civil rights, 42 U.S.C. § 1985; violated the federal Racketeer

Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961–1968; and violated

the Georgia Racketeer Influenced and Corrupt Organizations Act, Ga. Code Ann.

§§ 16-14-1 to -12. He demanded damages, attorney’s fees, and other civil

remedies. 18 U.S.C. § 1964; 42 U.S.C. §§ 1985, 1988; Ga. Code Ann. §§ 16-4-6,

51-12-5.1.




                                          6
          USCA11 Case: 20-12576      Date Filed: 06/15/2021    Page: 7 of 20



      The district court dismissed Chua’s complaint. It first addressed the claims

against Lambros, Ekonomou, and the law firms for actions taken within the scope

of the receivership. It determined that, under the Barton doctrine, Chua could not

sue a receiver without first obtaining permission from the court that appointed the

receiver. See Barton v. Barbour, 104 U.S. 126, 128 (1881). Because Chua did not

have permission, the district court lacked subject-matter jurisdiction over those

claims.

      The district court then turned to the alleged misconduct that fell outside the

scope of the receivership—specifically, that Ekonomou “overzealously litigat[ed]

the Open Records action” while working in the district attorney’s office and that

Lambros “broker[ed] the deal that placed unenforceable conditions on [Chua’s]

release from prison.” It determined that Ekonomou was entitled to qualified

immunity but that Lambros was not because his court-appointed receivership had

ended by the time he brokered the plea deal. But it concluded that Chua had failed

to plead sufficient facts to state a plausible claim against Lambros. So it dismissed

without prejudice the claims against Lambros for actions outside the scope of the

receivership, and it allowed Chua to amend his complaint to address that

allegation. It dismissed all other claims against Lambros, Ekonomou, and the law

firms with prejudice.




                                          7
         USCA11 Case: 20-12576         Date Filed: 06/15/2021   Page: 8 of 20



      Finally, the district court addressed the claims against Berry. It dismissed the

section 1985 claim because Chua failed to allege that Berry was motivated to

injure him by racial or class-based animus. And it dismissed the federal and state

racketeering claims because Chua failed to allege that Berry had committed or

aided any predicate acts.

      Chua never amended his complaint to cure the deficiencies in his claims

against Lambros. After the deadline to amend passed, the district court dismissed

his remaining claims with prejudice.

                            II. STANDARDS OF REVIEW

      We review the dismissal of a complaint for failure to state a claim de novo.

Hill, 321 F.3d at 1335. We accept the allegations in the complaint as true and

construe them in the light most favorable to the plaintiff. Id. We also review our

jurisdiction de novo. Chao Lin v. U.S. Att’y Gen., 677 F.3d 1043, 1045 (11th Cir.

2012).

                                III. DISCUSSION

      We divide our discussion in four parts. We begin with the claims involving

actions taken within the scope of the receivership and conclude that, although the

Barton doctrine does not apply, the defendants are entitled to judicial immunity.

Next, we conclude that the district court correctly dismissed the claims under

section 1985 because Chua failed to allege racial or class-based animus. We then



                                           8
         USCA11 Case: 20-12576        Date Filed: 06/15/2021   Page: 9 of 20



turn to the remaining claims and conclude that Chua failed to state a claim upon

which relief can be granted. Finally, we conclude that Chua is not entitled to

amend his complaint.

   A. Although the Barton Doctrine Does Not Apply, Lambros, Ekonomou, and
                 the Law Firms Are Entitled to Judicial Immunity.
      We must decide whether the Barton doctrine deprived the district court of

subject-matter jurisdiction over Chua’s claims against Lambros, Ekonomou, and

the law firms for actions taken within the scope of the receivership, even though

the receivership had already ended and Chua had forfeited his claim to his seized

assets. The district court determined that the Barton doctrine applies even after a

receivership ends, and it dismissed Chua’s claims involving acts taken within the

scope of the receivership. Chua contends that the district court should not have

dismissed these claims.

      In Barton v. Barbour, the Supreme Court recognized the “general rule that

before suit is brought against a receiver[,] leave of the court by which he was

appointed must be obtained.” 104 U.S. at 128. After a train derailed from a

defective track, an injured passenger brought an action for damages. Id. at 127. The

railroad company was in receivership at the time, so the passenger sued the court-

appointed receiver. Id. at 126–27. But the passenger did not first obtain permission

to sue from the court that appointed the receiver. Id. at 127. The Supreme Court

held that the failure to obtain permission was fatal to her claim: a court does not


                                          9
         USCA11 Case: 20-12576         Date Filed: 06/15/2021     Page: 10 of 20



have “jurisdiction, without leave of the court by which the receiver was appointed,

to entertain a suit against him for a cause of action arising in the State in which he

was appointed and in which the property in his possession is situated.” Id. at 137. It

reasoned that “[i]f the court below had entertained jurisdiction of this suit, . . . [i]t

would have been an usurpation of the powers and duties which belonged

exclusively to another court.” Id. at 136.

       We have discussed the Barton doctrine on only a few occasions. In our first

published opinion on the issue, we extended the doctrine to bankruptcy

proceedings. Carter v. Rodgers, 220 F.3d 1249, 1252 (11th Cir. 2000); see

Lawrence v. Goldberg, 573 F.3d 1265, 1269 (11th Cir. 2009). We held that, as a

matter of federal common law, “a debtor must obtain leave of the bankruptcy court

before initiating an action in district court when that action is against the trustee or

other bankruptcy-court-appointed officer, for acts done in the actor’s official

capacity.” Carter, 220 F.3d at 1252 (footnote omitted). Absent leave from the

bankruptcy court, a district court lacks subject-matter jurisdiction over the debtor’s

cause of action. Id. at 1253. Although the original Barton opinion involved a

receiver, not a bankruptcy trustee, we explained that applying the doctrine to

bankruptcy proceedings was appropriate because “[t]he trustee in bankruptcy is a

statutory successor to the equity receiver.” Id. at 1252 (quoting In re Linton, 136

F.3d 544, 545 (7th Cir. 1998)). And even though the trustee had resigned by the


                                             10
         USCA11 Case: 20-12576        Date Filed: 06/15/2021    Page: 11 of 20



time the debtor initiated the action, we found that the outcome of the suit would

have had an impact on the debtor’s estate in the ongoing bankruptcy proceedings.

Id. at 1251, 1253–54.

      We recently held in Tufts v. Hay that “the Barton doctrine has no application

when jurisdiction over a matter no longer exists in the bankruptcy court.” 977 F.3d

1204, 1209 (11th Cir. 2020). Although “[w]e expressly note[d] that our holding . . .

create[d] no categorical rule that the Barton doctrine can never apply once a

bankruptcy case ends,” we concluded that where any decision by a district court

would have “no conceivable effect” on a bankruptcy estate, the Barton doctrine

does not deprive the district court of subject-matter jurisdiction. Id. at 1209–10

(internal quotation marks omitted). We explained that “[o]ur holding flow[ed] from

Barton itself: when the bankruptcy court lacks jurisdiction, there are no ‘powers

and duties which belong’ to that court to be usurped by the district court

‘entertaining jurisdiction of the suit.’” Id. at 1209 (alterations adopted) (quoting

Barton, 104 U.S. at 136).

      This limitation on the Barton doctrine is informed by a fundamental

principle of in rem jurisdiction: the court that first exercises jurisdiction over

certain property may exclude others from exercising jurisdiction over it. “[A] line

of cases beginning with Hagan v. Lucas, [35 U.S. (10 Pet.) 400 (1836),] holds that

the court, whether federal or state, which first takes possession of a res withdraws


                                           11
         USCA11 Case: 20-12576        Date Filed: 06/15/2021    Page: 12 of 20



the property from the reach of the other.” Toucey v. N.Y. Life Ins. Co., 314 U.S.

118, 134–35 (1941), superseded by statute on other grounds as recognized in

Parsons Steel, Inc. v. First Ala. Bank, 474 U.S. 518, 524 (1986); see also Wabash

R.R. Co. v. Adelbert Coll. of W. Rsrv. Univ., 208 U.S. 38, 54 (1908) (citing Hagan

and Barton in the same line of opinions addressing in rem jurisdiction). This rule

of exclusive jurisdiction is one of “necessity” because multiple courts attempting to

control the same property at the same time “would result in unseemly conflict.”

Toucey, 314 U.S. at 135 (internal quotation marks omitted). It follows that when

there is no longer a res controlled by a single court, there is no longer a potential

conflict in the exercise of jurisdiction over it. And the court that first exercised

jurisdiction over the res may no longer exclude other courts from exercising

jurisdiction. See Porter v. Sabin, 149 U.S. 473, 480 (1893) (“Until the

administration of the estate has been completed and the receivership terminated, no

court of the one government can by collateral suit assume to deal with rights of

property or of action, constituting part of the estate within the exclusive

jurisdiction and control of the courts of the other.”).

      A few of our sister circuits have concluded that the Barton doctrine applies

even after a bankruptcy trusteeship has ended because it protects the court-

appointed trustee from suit. See Satterfield v. Malloy, 700 F.3d 1231, 1236 (10th

Cir. 2012); Muratore v. Darr, 375 F.3d 140, 147 (1st Cir. 2004); Linton, 136 F.3d


                                           12
         USCA11 Case: 20-12576       Date Filed: 06/15/2021    Page: 13 of 20



at 545; see also In re Crown Vantage, Inc., 421 F.3d 963, 972 (9th Cir. 2005)

(citing Muratore and Linton approvingly). The Seventh Circuit, for example, has

explained that, unless the Barton doctrine extends past the conclusion of a

bankruptcy proceeding, “trusteeship will become a more irksome duty” because

the trustee will be forced “to defend against suits by litigants disappointed by his

actions on the court’s behalf.” Linton, 136 F.3d at 545. It reasoned that bankruptcy

courts will have a more difficult time “find[ing] competent people to appoint as

trustees” and any appointees that they can find will “have to pay higher

malpractice premiums.” Id.

      We disagree with our sister circuits that the need to protect court-appointed

receivers and bankruptcy trustees is relevant to the Barton doctrine. Their opinions

fail to grapple with the fact that the Barton doctrine is grounded in the exclusive

nature of in rem jurisdiction. The need to attract qualified individuals to serve as

receivers and bankruptcy trustees might be a legitimate policy concern, but it has

nothing to do with subject-matter jurisdiction. Although our previous decisions

discussing the Barton doctrine have credited this policy concern, they have done so

only in dicta. See Tufts, 977 F.3d at 1210 n.4; Lawrence, 573 F.3d at 1269; Carter,

220 F.3d at 1252–53. This policy concern is unfounded because court-appointed

receivers enjoy judicial immunity for acts taken within the scope of their authority.

Prop. Mgmt. & Invs., Inc. v. Lewis, 752 F.2d 599, 602 (11th Cir. 1985). Receivers


                                          13
         USCA11 Case: 20-12576       Date Filed: 06/15/2021    Page: 14 of 20



do not need the Barton doctrine to provide an additional layer of protection for the

performance of their duties.

      The district court erred in concluding that the Barton doctrine applies even

after the end of a receivership and that it lacked subject-matter jurisdiction over the

claims against Lambros, Ekonomou, and the law firms for actions taken within the

scope of the receivership. According to Chua’s complaint, Lambros’s appointment

as receiver ended in 2015, and Chua later forfeited his claim to his seized assets in

his consent agreement. Because there is no longer a disputed property over which

the state court may exercise jurisdiction, there is no jurisdictional conflict between

the state court that appointed Lambros and the district court where Chua brought

this action. The Barton doctrine does not apply, and the district court had

jurisdiction over these claims.

      Notwithstanding that error, Chua’s claims about actions taken within the

scope of the receivership fail because Lambros, Ekonomou, and the law firms are

entitled to judicial immunity. As a court-appointed receiver, Lambros receives

“judicial immunity for acts within the scope of [his] authority.” Prop. Mgmt., 752

F.2d at 602. That immunity applies even if his acts were “in error, malicious, or . . .

in excess of [the appointing court’s] jurisdiction.” Bolin v. Story, 225 F.3d 1234,

1239 (11th Cir. 2000). And it extends to his counsel as well. Cf. In re DeLorean

Motor Co., 991 F.2d 1236, 1241 (6th Cir. 1993) (“The protection . . . afford[ed] the


                                          14
         USCA11 Case: 20-12576       Date Filed: 06/15/2021    Page: 15 of 20



Trustee . . . would be meaningless if it could be avoided by simply suing the

Trustee’s attorneys.”). Chua does not allege that Lambros acted outside the scope

of his authority as receiver; to the contrary, he alleged in his complaint that

Lambros acted “with the approval of the [c]ourt” that appointed him. So Lambros,

Ekonomou, and the law firms are protected for their acts in performing the duties

of the receiver.

      B. The District Court Correctly Dismissed the Section 1985 Claims for
                  Failure to Allege Racial or Class-Based Animus.

      Section 1985, passed by Congress as section 2 of the Civil Rights Act of

1871, Pub. L. No. 42-22, 17 Stat. 13, provides a cause of action for victims of

conspiracies aimed at interfering with civil rights, 42 U.S.C. § 1985. As codified, it

is divided into three subsections that address different types of conspiracies. See

Kush v. Rutledge, 460 U.S. 719, 724 (1983). Chua did not specify in his complaint

which subsections he intended to invoke, but the district court concluded, and

Chua does not dispute, that only the second and third subsections apply to his

allegations. Section 1985(2) provides a cause of action for victims of a conspiracy

whose “purpose” is to “imped[e], hinder[], obstruct[], or defeat[], in any manner,

the due course of justice in any State or Territory, with intent to deny to any citizen

the equal protection of the laws.” 42 U.S.C. § 1985(2). Section 1985(3) provides a

cause of action for victims of a conspiracy whose “purpose” is to “depriv[e], either

directly or indirectly, any person or class of persons of the equal protection of the


                                          15
         USCA11 Case: 20-12576       Date Filed: 06/15/2021   Page: 16 of 20



laws, or of equal privileges and immunities under the laws.” Id. § 1985(3). A claim

under either subsection requires the plaintiff to show that the conspiracy was

motivated by “racial, or perhaps otherwise class-based, invidiously discriminatory

animus.” Griffin v. Breckenridge, 403 U.S. 88, 102 (1971); see also Chavis v.

Clayton Cnty. Sch. Dist., 300 F.3d 1288, 1292 (11th Cir. 2002).

      The district court found that Chua did not allege racial or class-based animus

to support a claim under section 1985. Chua argues that the district court erred

because he alleged that Berry and the other members of the conspiracy sought to

keep black jurors off the jury panel. He contends that “an allegation of racial

animus in jury selection meets the racial animus requirement” of section 1985.

      The district court correctly dismissed Chua’s claims under section 1985.

Chua asserted in the complaint that the conspiracy against him “was formed to

hold [him] accountable for the suicide” of the college student he was convicted of

murdering. He never alleged that the “purpose” or “intent” of the conspiracy was

to deprive him of the “equal protection of the laws” or of “equal privileges and

immunities under the laws” based on his race or any other class-based reason. 42

U.S.C. § 1985(2)–(3). Even if, as Chua alleges, the conspirators tried to keep black

jurors off the panel in the hope of increasing the chances of obtaining Chua’s

conviction, that allegation does not mean that the conspiracy was motivated by

racial or otherwise class-based, invidiously discriminatory animus against Chua.


                                         16
         USCA11 Case: 20-12576       Date Filed: 06/15/2021    Page: 17 of 20



      Insofar as Chua asserted a claim under section 1985 against Ekonomou for

actions taken outside the scope of the receivership while serving in the district

attorney’s office, we conclude that Ekonomou is entitled to qualified immunity.

“Qualified immunity offers complete protection for government officials sued in

their individual capacities if their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002) (internal quotation marks

omitted). Because Chua failed to allege a violation of section 1985, Ekonomou is

entitled to qualified immunity. Although we held in Burrell v. Board of Trustees of

Georgia Military College that qualified immunity does not apply to a claim

brought under section 1985(3), 970 F.2d 785, 794 (11th Cir. 1992), the Supreme

Court recently abrogated that holding in Ziglar v. Abbasi, 137 S. Ct. 1843, 1869

(2017) (holding that petitioners were entitled to qualified immunity with respect to

claims brought under section 1985(3)).

    C. Chua’s Remaining Allegations Fail to State a Claim Upon Which Relief
                                Can Be Granted.

      To the extent that Chua’s claims against Ekonomou for “overzealously

litigating the Open Records action” are predicated on the federal and state

racketeering statutes, Chua failed to state a claim upon which relief can be granted.

He asserts that Ekonomou violated several Georgia statutes while working in the

district attorney’s office. For example, he cites a statute providing that any attorney


                                          17
         USCA11 Case: 20-12576       Date Filed: 06/15/2021   Page: 18 of 20



“employed by the district attorney who is compensated in whole or in part by state

funds shall not engage in the private practice of law.” Ga. Code Ann. § 15-18-

21(a). He also refers to a statute establishing penalties for any person who

“knowingly and willfully fail[s] or refus[es] to provide access to [public] records”

or who “knowingly and willfully frustrat[es] or attempt[s] to frustrate the access to

records by intentionally making records difficult to obtain or review.” Id. § 50-18-

74(a). And he mentions a statute allowing a court to impose attorney’s fees and

expenses if “an attorney or party unnecessarily expanded the proceeding by . . .

improper conduct.” Id. § 9-15-14(b).

      None of these alleged violations of Georgia law supports Chua’s claim that

Ekonomou violated the federal and state racketeering statutes by engaging in “a

pattern of racketeering activity.” 18 U.S.C. § 1962(c); Ga. Code Ann. § 16-14-4(b).

A “pattern of racketeering activity” requires at least two acts of “racketeering

activity” under both the federal and Georgia statutes. 18 U.S.C. § 1961(5); Ga.

Code Ann. § 16-14-3(4)(A). Under the federal statute, racketeering activity is “any

act or threat involving murder, kidnapping, gambling, arson, robbery, bribery,

extortion, dealing in obscene matter, or dealing in a controlled substance or listed

chemical . . . , which is chargeable under State law and punishable by

imprisonment for more than one year,” as well as other violations of federal law.

18 U.S.C. § 1961(1). And under the Georgia statute, racketeering activity “means


                                         18
         USCA11 Case: 20-12576       Date Filed: 06/15/2021    Page: 19 of 20



to commit, to attempt to commit, or to solicit, coerce, or intimidate another person

to commit any crime” from a list of predicate offenses, as well as any act defined

under the federal racketeering statute. Ga. Code Ann. § 16-14-3(5). Chua does not

allege that Ekonomou committed, attempted to commit, or induced anyone else to

commit a predicate offense while litigating the Open Records Act suit. Nor does he

allege that Ekonomou committed a crime punishable by imprisonment for more

than one year.

      Insofar as Chua’s remaining claims against Berry and against Lambros for

actions taken outside the scope of the receivership are predicated on the federal and

state racketeering statutes, Chua has abandoned those claims. The district court

dismissed the claims against Lambros involving actions taken outside the scope of

the receivership for failure to state a claim. And it dismissed the racketeering

claims against Berry because Chua did not allege that Berry had committed any

predicate offenses under either the federal or state statutes. Chua does not

challenge these decisions, so we will not address them. See Access Now, Inc. v. Sw.

Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).

                 D. Chua Is Not Entitled to Amend his Complaint.

      The district court allowed Chua to amend his claims against Lambros for

actions taken outside the scope of the receivership, but it dismissed his remaining

claims with prejudice. After not accepting the invitation to amend his claims



                                          19
         USCA11 Case: 20-12576       Date Filed: 06/15/2021   Page: 20 of 20



against Lambros, Chua concedes that the district court did not abuse its discretion

by not granting him leave to amend the entire complaint. But he asks us to remand

with instructions to grant him leave to amend so that he can add a new cause of

action. He contends that a remand would be “in the interest of justice” because it

would “finally[]” provide him “the opportunity to demonstrate the defendants’

wrongdoing.”

      We decline Chua’s request. He is not entitled to have “two bites at the

apple.” Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 543 (11th Cir.

2002) (en banc) (internal quotation marks omitted). To allow otherwise would turn

an appeal from a final judgment into an interlocutory appeal “because no matter

what our ruling was, the district court would have to entertain further

proceedings.” Id. That system of appellate review would “add[] great trouble, time,

and expense for defendants and the courts.” Id. We will not further burden the

district court or the defendants by giving Chua a do-over.

                                IV. CONCLUSION

      We VACATE the dismissal for lack of subject-matter jurisdiction of the

claims against Lambros, Ekonomou, and the law firms for actions taken within the

scope of the receivership, and we REMAND with instructions to dismiss these

claims with prejudice based on judicial immunity. We AFFIRM the dismissal of

the remaining claims.



                                         20